While I have no difference with the majority as to most of the general principles pronounced in the prevailing opinion, I am thoroughly convinced that they are misapplied under the record in this case. I am unable to conceive how it can be concluded that Mehlhorn was not the general agent for appellant in this particular transaction, or how it can be held the injury in this case was made possible only by Woodson's failure to require Mehlhorn to deliver to him the note of July 27, 1925, when he executed and delivered to it the three notes and mortgages of October 9, 1928.
The trial court, after hearing the evidence, seeing the witnesses and being more able to judge of their credibility, in substance found that Woodson never saw or heard of appellant or knew that she had or claimed any interest in the property or her promissory note of 1925; that the first notice and knowledge of Woodson that she had the note or any claim concerning the property was when the original complaint of appellant in this action was served on Woodson in 1931.
Upon this record and the finding of the trial court, which it was fully justified in making, accepting the testimony of Woodson and rejecting that of appellant, it is plain to me that appellant herself grossly neglected to protect her interests or to give notice of any rights in her whereby respondents were misled and were the more innocent parties in the transaction.
The judgment should be affirmed. Therefore, I dissent. *Page 277